       Case: 1:18-cv-03916 Document #: 96 Filed: 06/14/19 Page 1 of 3 PageID #:577
                                                                                    FILET)
                                                                                          JUN 14 20lg 5'(b
                         IN THE UNITED STATES DISTRICT             COURT            THOMAS G. BRUTON
                                                                                          U.S. DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS EASTERN DIVIC&EJI$,

STEWART, JAMES                                         CASENUMBER            1:18-cv-03916

Plaintiff                                              Judge Charles R Norgle Sr

V                                                      Magistrate Judge Michael T. Mason

CREDIT CONTROL,LLC and employee                        Magistrate Judge Jeffrey Cummings

RESURGENT CAPITAL SERVICES

(RESURGENT) and employee

EXPERIAN INFORMATION SOLUTIONS INC.

(EXPERIAN) and employee

L\TNry FUNDING LLC G\TNV)

Defendants

    AMENDED NOTICE OF MOTION TO COMPEL EXPERIAN, RESURGENT, L\TNV TO

                   PRODUCE THE BALANCE OF DISCOVERY AGREED UPON



PLEASE TAKE NOTICE that on June 13, 2019 Plaintiff filed with the court his AMENDED

NOTICE OF Motion to COMPEL Defendants EXFERIAN, RESURGENT AND LVNV to

provide the requested discovery that has been ordered by the court to be produce due May 31,

2019.



Plaintiffcertifies that he has in good faith conferred or attempted to confer with the persons

failing to make disclosure in an effort to obtain it without court action.




Page   I of4                         Thursday, June 13,2019
        Case: 1:18-cv-03916 Document #: 96 Filed: 06/14/19 Page 2 of 3 PageID #:578




On May 14,2019 plaintiffsent Mrs. Ward email notice that the court ordered the remaining

discovery be submitted by May 31,2019 Mrs. Ward didn't respond




June 3, 2019 call Mrs. Ward counsel for Experian to produce the balance of discovery the court

ordered due May 31,2019 she says like so many times before it's in the mail and so after a week

of waiting plaintiffhas attempted to settle the discovery issues time and time again with no

success and ask the court to intervene to compel Mrs. Ward to supply the balance   of discovery.



Also plaintiffhas attempted in good faith to obtain the balance of discovery from RESURGENT

AND L\-rl\n/ due May 31,2019.

                     6lLOl2Ol9 call mr foster no answer 1:03pm no
                     answer 1:02 pm

                     6lLU20l9 call Mr. foster Tuesday 9;19 am no answer 11:50
                     am no answer

                     6lLLl2OLg email mr foster notice the discovery was due   a
                     week ago no response




After attempting to settle discovery issues plaintiffrequest the court to intervene and compel the

defendants to submitted the balance of discovery to be heard June 20, 2019 at 10:30 am   in

Magistrate Judge Jeftey Cummings courtroom 1350.

Respectfully submiffed

/s/James Stewart
James Stewart
 8132 S Harvard
Chicago Illinois 60620
312217 0492
(' Ittiatttcs 1 ()i, I ti .-\ i!l t!l!1.!!)1lt




Page 2     of3                                   Thursday, June 13,2019
        Case: 1:18-cv-03916 Document #: 96 Filed: 06/14/19 Page 3 of 3 PageID #:579




                                      CERTIFICATE OF SERVICE

I hereby c€rtiry that on June 13, 2019 acopy of the foregoing document to be electonically filed

with the Clerk of Cotnt who is using the CIvI/ECF system which will be sent to all attonreys   of

record and via mail to:


Jamie N. Ward
jamieward@jonesday.com
JONES DAY
77 West Wacker
Chicago, IL 60601.1692
Telephone: +1.3 12.7 82.3939
Papsimile: +1.312.7 82.85 85

Nabil G. Foster
Lindsey Conley
HINSHAW & CULBERTSON LLP
151 North Franklin Sfreet, Suite 2500
Chicago,IL 60606
Telephone: 3 I 2-704-3000
Facsimile: 3 12-704-3001
n   foster(@ h i nshaw I ar,v. com
    lcqn ley@h i nshaw law.com

Patrick A. Watts, Esq.
Watts Law Group, LLG
212 S. Bemiston Ave., Suite 200
Glayton, MO 63105
    Tel:618-520€477
E+rd:         pwatts@swattslaw. com




    Page 3   of3                        Thursdayn June 13,2019
